KOZINSKI, Circuit Judge,
dissenting in part:
My colleagues take a giant leap into the unknown by ordering discovery and a hearing as to whether Judge Marquardt’s marijuana addiction affected his rulings in Summerlin’s trial and sentencing. The opinion points to nothing in the trial record suggesting that Judge Marquardt was incoherent or intoxicated,1 nor did anyone present at the trial report that the judge acted inappropriately. In fact, there is no proof whatever that Judge Marquardt’s purported marijuana addiction affected his performance in Summerlin’s case. By allowing Summerlin to proceed with his claim based on this paper-thin showing, the majority’s ruling will cause major upheaval in the administration of the criminal laws in all states within the Ninth Circuit.
I agree that a criminal defendant is entitled to a tribunal that is both impartial and mentally competent. See Maj. Op. at 948 (citing Jordan v. Massachusetts, 225 U.S. 167, 168, 32 S.Ct. 651, 56 L.Ed. 1038 (1912)). While both Jordan and Tanner v. United States, 483 U.S. 107, 107 S.Ct. 2739, 97 L.Ed.2d 90 (1987) involved juries, their teachings can be applied to judges as well. The majority and I part company as to the showing a criminal defendant must make before he will be allowed to rummage through a judge’s private life, looking for proof that the judge’s addiction, illness or other mental impairment may have affected his judgment. In my view, Summerlin does not come close to making the necessary showing, and the majority’s opinion will open the floodgates to similar claims by — quite literally — tens of thousands of state and federal prisoners within this circuit.
I start with the presumption that “public officials have properly discharged their official duties.” Bracy v. Gramley, 520 U.S. 899, 909, 117 S.Ct. 1793, 138 L.Ed.2d 97 (1997) (quoting United States v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) (internal quotations and citation omitted)). A prisoner can rebut that presumption but, as the Supreme Court held in Bracy, only through specific proof that the impropriety in question had an effect in “petitioner’s own case.” Id. at 909, 117 S.Ct. 1793. Bracy was not a case about judicial impairment; it was about corruption. But corruption (a species of bias) and incapacity are cut from the same cloth, and thus Bracy’s teachings are applicable to our case. (In fact, for reasons I explain below, a claim of judicial incapacity presents serious issues that a claim of *958corruption does not, so the former must be treated with even more circumspection than the latter.)
Bracy was convicted and sentenced to death in a case presided over by Judge Maloney, who was later convicted of fixing criminal trials as part of a widespread federal corruption probe of state trial judges in Chicago. Judge Maloney did not take a bribe in Bracy’s case, but Bra-cy claimed that Maloney may have engaged in compensating bias by being harsh on non-bribing defendants to cover his leniency to defendants who did pay bribes. In support of his claim, Bracy presented the following evidence: His murder trial “was sandwiched tightly between other murder trials that Maloney fixed.” Id. at 907, 117 S.Ct. 1793. Moreover, Maloney had appointed one of his former partners as Bracy’s counsel, and Bracy introduced evidence that at least one of Maloney’s former associates “was actively involved in assisting Maloney’s corruption, both before and after [Malo-ney] became a judge, and also bribed Ma-loney himself.” Id. Bracy’s theory was that Maloney had appointed his former partner so that Maloney could be sure Bracy’s lawyer “would not object to, or interfere with, a prompt trial, so that [Bracy’s] case could be tried before, and camouflage the bribe negotiations in,” another murder case. Id. at 908, 117 S.Ct. 1793. And indeed, Bracy’s attorney declared himself ready for trial very quickly and did not ask for additional time even after the state announced that “if petitioner were convicted, it would introduce petitioner’s then-pending Arizona murder charges as evidence in aggravation.” Id. at 907-08, 117 S.Ct. 1793.
The Supreme Court held that Bracy’s showing was sufficient to entitle him to discovery on his compensatory bias theory. In doing so, however, the Court made it abundantly clear that it was not authorizing similar relief to every criminal defendant who had been convicted or sentenced by Judge Maloney: “We emphasize ... that petitioner supports his discovery request by pointing not only to Maloney’s conviction for bribe taking in other cases, but also to additional evidence, discussed above, that lends support to his claim that Maloney was actually biased in petitioner’s own case.” Id. at 909, 117 S.Ct. 1793. And, indeed, in the post-Bracy case of United States ex rel. Dower v. O’Sullivan, No. 98 C 2415, 1999 WL 98340, at *4 (N.D.Ill. Feb.19, 1999), involving another individual convicted in a trial presided over by Judge Maloney, Judge Shadur held that the petitioner was not entitled to relief because he had not made a showing of compensating bias in his particular case.
Summerlin’s case is much more like Dower’s than Bracy’s. The majority cites not a single fact suggesting that Judge Marquardt was under the influence of marijuana during Summerlin’s trial. Rather, the majority relies on evidence that, nearly a decade after Summerlin’s trial, Judge Marquardt admitted to being addicted to marijuana.2 We have no indi*959cation, even as of the time of Judge Mar-quardt’s conviction, whether this addiction involved hourly, daily or weekly úse of the drug, nor do we know whether it had become progressively worse over the years. There is nothing to suggest that the addiction affected Marquardt’s judgment or interfered in any way with his judicial duties. Being addicted, after all, means that one must use a substance on a regular basis; it doesn’t mean that one is in a constant state of intoxication. Many addicts function normally in their professional lives, performing their jobs well enough so that their coworkers suspect no problem. See 3 Dan J. Tennenhouse, Attorneys Medical Deskbook 3d § 23:34, at 23-88 (1993). We have no indication that Judge Marquardt’s addiction played any role in Summerlin’s trial, or during the time he deliberated about Summerlin’s sentence.
The majority misreads Bracy by stressing the conjectural nature of the claim presented there. Maj. Op. at 952-53. Merely presenting a conjectural claim cannot be sufficient to obtain discovery and a hearing under Bracy, else every prisoner with a conjectural claim would be entitled to similar relief. At the very least, petitioner must show that he has marshaled all the facts reasonably available to him without discovery. See Rich v. Calderon, 187 F.3d 1064, 1068 (9th Cir.1999). Summerlin has not come close to doing this. For example, Summerlin and the majority rely on a statement allegedly made by drug dealer Barbara Moffett that Judge Mar-quardt used marijuana since the seventies. But the statement in question does not come from Moffett herself, nor is it under oath. Rather, it comes from a police report of an interview with Moffett in 1991. In order to give credence to this double hearsay, we have to assume that Moffett was telling the truth, and that the officer reported her statement accurately. Sum-merlin’s lawyers made no effort to contact Moffett or the officer who wrote the report. Nor did they claim that their efforts to obtain such statements were thwarted by lack of cooperation or inability to find these witnesses. Unlike Bracy, then, where petitioner presented as much proof as could reasonably be expected in support of his theory, Summerlin comes nowhere close to making the kind of showing that would justify discovery and an evidentiary hearing.
The majority’s ruling is particularly unfortunate because Summerlin is in precisely the same position as every other criminal defendant tried, convicted and sentenced in Judge Marquardt’s courtroom during the latter’s twenty-year judicial career. Under the majority’s ruling, every one of these individuals — and there are no doubt hundreds of them — could petition to have their sentences set aside based on the same flimsy showing. While not all may succeed, all will at least be entitled to discovery and a hearing on the point. This is exactly the result the Supreme Court sought to avoid in Bracy when it held that the petitioner must make a showing of corruption “in [his] mm case.” Bracy, 520 U.S. at 909, 117 S.Ct. 1793.
*960Summerlin could have made such a showing here if he really had anything to complain about. He might have offered an affidavit from Moffett or the police officer who wrote the report of her statement. He might have presented affidavits from those who observed the trial, to the effect that Judge Marquardt was seen staggering when mounting or leaving the bench; that he had a glazed stare during the proceedings; that he had trouble comprehending arguments; that he fell asleep in court; that he was confused and discombobulated; that he made inappropriate comments; that he appeared disconnected from reality; that the scent of burning marijuana was detected coming from his office; that marijuana residue was found in his wastecan; that he was seen stumbling through the corridors of the courthouse; that his eyes appeared red and watery; that he had a hard time focusing his attention — and scores of similar telltale signs of intoxication.
A trial judge, after all, is on public display for hours at a time, day after working day. His job requires him to interact with parties in a highly charged environment that taxes the resources of even the strongest and ablest among us. It is inconceivable that Judge Marquardt took the bench under the influence of drugs and no one noticed — not a party, not a lawyer, not a witness, not a bailiff, not a juror, not a spectator. Remarkably, neither Summer-lin, nor his trial lawyer, nor any other member of the trial defense team, submitted declarations claiming that they observed Judge Marquardt behaving inappropriately. The majority nevertheless holds that petitioner has made a prima facie case that he was denied a competent adjudicator without any showing that the judge was impaired in his particular case-precisely the result the Supreme Court took pains to avoid in Bracy.
All of this presupposes that the Bracy standard, developed to deal with claims of judicial corruption, is directly applicable to a case like ours. In fact, claims of mental impairment pose very different problems than claims of corruption, and it is therefore appropriate to put a much heavier burden on a petitioner claiming his judge suffered from mental impairment. Corruption is a mercifully rare event in our judicial system; it is a crime that cuts to the very heart of our judicial process and, of necessity, undermines its legitimacy. There is no excuse or justification for corruption; corruption is not a personal matter as to which a judge has a legitimate expectation of privacy.
Mental impairment — whether as a result of illness, injury, old age, family tragedy or substance abuse — is, unfortunately, the stuff of life. Judges, like other human beings, may on occasion have one too many drinks, or even become alcoholics. They may be prescribed pain killers to which they become habituated, or they may become dependent on sleeping pills. It would not be surprising to learn that some judges, like many others in our society, take Prozac or other mood-altering drugs.3 Judges get sick; they get senile; they get depressed; they suffer temporary or permanent mental impairments due to age or tragic events in them lives. All of these circumstances, of course, have the potential of impairing their judgment, but they also have an intensely personal and private aspect to them.
Unlike corruption — which is inherently and irreconcilably at war with the judicial function and gives rise to no legitimate *961expectation of privacy — -judges rightly expect to have medical histories, family tragedies, even occasional overindulgences in intoxicating substances, remain private. Unless there is a substantial showing that the judge acted improperly while presiding in a particular case, we should provide no incentive for parties to go digging into a judge’s private life looking for proof of mental impairment. See, e.g., United States v. Washington, 98 F.3d 1159, 1163 (9th Cir.1996) (petitioners failed to demonstrate the existence of any extraordinary circumstances that would warrant discovery into a judge’s mental health).
The majority seems proof to such concerns, as it encourages the most sweeping inquiry into Judge Marquardt’s private life based on the flimsiest showing. With no indication whatever that Judge Marquardt was impaired during Summerlin’s trial, or during his deliberation about Summerlin’s sentence, the majority opens up a factual inquiry that is breathtaking in its scope. Not only will Summerlin be entitled to scrutinize Judge Marquardt’s conduct on the bench, the majority makes it clear that he may inquire into marijuana use over the weekend preceding the imposition of sentence. This is because the judge happens to have indicated that he would think about the case over that weekend. See Maj. Op. at -949. Of course, as my colleagues know, judges think about their cases at all odd hours. There is no reason to believe that Judge Marquardt thought about Summerlin’s case only during that one weekend. He might have thought about it every weekend that Summerlin’s case was before him, and every evening too. Under the majority’s rationale, all of Judge Marquardt’s personal time during Summerlin’s trial would be fair game for inquiry.
But it gets worse.. The majority does not even limit the factual inquiry to the period surrounding Summerlin’s trial. Rather, the majority holds' that Judge Marquardt’s actions involving the purchase of marijuana nine years after the Summer-lin trial is also a proper subject of the inquiry. See Maj. Op. at 954. The majority apparently considers this incident relevant to Summerlin because it involves one instance of bizarre behavior that may have been motivated by Judge Marquardt’s marijuana addiction. But this happens to be the one incident we know about. By the same logic, Summerlin should be able to probe into other instances of unusual behavior that might have been caused by Judge Marquardt’s substance abuse over the years. And, as noted above, Summer-lin will not be the only one who is entitled to make this inquiry; every other defendant who appeared before Judge Mar-quardt will too. Poor Judge Marquardt will spend the rest of his days in small, poorly lit rooms, giving depositions about whether or not he was smoking pot in his off-hours, while thinking about this or that or the other case that happened to be on his docket at a particular time.
Nor will he be alone, because what goes for Judge Marquardt goes for many of the 4,000 judges in this circuit who are involved in administration of the criminal laws.4 While the vast majority of these judges have not been convicted of drug abuse, some will have been subject to some *962other mental impairment that, arguably, should call their judgment into question. While the majority tries to narrow the scope of its ruling by speaking of impairment resulting from (1) addiction to an (2) illegal (3) substance, none of these provides a meaningful limitation. If a judge is substance impaired while performing judicial functions, it is of no consequence to the parties if the substance is illegal, like marijuana, or legal, like alcohol or a prescription drug; as a matter of due process, what matters is the impairment, not whether it was achieved by legal or illegal means. That was the teaching of Tanner, which involved a claim based, in part, on alcohol abuse.
Equally irrelevant is the matter of addiction. If a decisionmaker exercises judicial powers while substance impaired, the parties have been denied due process, whether that impairment was the result of addiction or a one-time binge. In Tanner, the issue was whether the jurors were using alcohol and/or drugs during breaks in the deliberations, not whether they were compelled to do so by addiction.
Finally, Jordan, on which the majority also relies, holds that having a decision-maker who suffers from impairment due to mental illness can violate due process. Thus, the fact that we are dealing here with a mental impairment due to substance abuse- — rather than illness — also provides no meaningful limitation. Indeed, according to a widely held view, substance addiction is a form of illness — an illness that forces the individual to turn to one substance or another in order to satisfy an uncontrollable internal craving.5 One need not accept the view that substance addiction is a pathology in order to recognize that different people have different susceptibilities to alcohol and other drugs. At the same time, it is entirely possible for individuals to be alcoholics or otherwise substance-addicted, yet function normally in their professional lives. See pp. 958-59 supra. Senility, dementia and other mental impairments are much harder to compartmentalize. If a judge manifests symptoms of mental impairment in his private life, this is much more likely to signify impairment in his professional life as well; thus, the case for challenging a judge’s rulings because he has demonstrated mental disability in some aspect of his life unrelated to his work is far stronger than in our case. See Washington, 98 F.3d at 1166 (Kozinski, J., concurring).
The incentives today’s ruling creates for digging into the private lives of judges with shovels and pick-axes cannot be overstated. Of course, any judge who is disciplined for substance abuse or for driving under the influence of alcohol will be fair game for an inquiry; the number of judges involved is not trivial.6 So, too, would judges like Judge Boldt of Seattle who, late in their lives, or perhaps even after their deaths, are revealed to have had a debilitating mental impairment, but were never disciplined or barred from hearing *963cases. See Paul Shukovsky, Alzheimer’s Strikes Indians Through Judge, Seattle Post-Intelligencer, June 11, 1992, at Al. After all, if defendants convicted or sentenced in Judge Marquardt’s court while he was subject to marijuana addiction get a hearing on his competency, how could we withhold a similar hearing from defendants that Judge Boldt may have convicted and sentenced while suffering from Alzheimer’s?
And what justification is there for limiting the inquiry to judges whose mental impairments happen to become public? If suspected mental impairment is a legitimate basis for challenging a judge’s rulings, then surely parties will be justified in prying into the private lives of judges to see whether they are or have been subject to mental impairment. The normal tools of factual investigation — from searches of electronic databases to private detectives-will be employed by lawyers eager to learn whether the judges who preside over their clients’ criminal cases might have been observed at parties dancing with lampshades on their heads.7 Quite aside from the intrusion this will cause into the private lives of judges, the destabilizing effect it will have on criminal convictions long thought to be final is alarming.
The majority dismisses these concerns by suggesting that judges seldom have the kinds of personal problems that will make an inquiry worthwhile. See Maj. Op. at 954. This misses the point entirely: The danger in the majority’s ruling is not merely that some prisoners might be able to show that their judges were mentally impaired; it is also that it gives prisoners a strong incentive for probing into the private lives of all judges in the hope of finding some dirt they can parlay into a Braey hearing. Even if the prisoners find nothing, as would doubtless be true in most cases, the judges will have suffered an unwarranted invasion into their privacy. The danger is not, as the majority seems to think, limited to the few judges who are impaired, but extends to all judges in our circuit who handle criminal cases.
The opinion suffers from yet another fatal flaw: While my colleagues wave their magic wand in the general direction of Judge Marquardt and order that a hearing be held, they don’t explain what the judge holding the hearing' is to look for. In Jordan and Tanner the inquiry regarded objective facts, not the mental processes of the decisionmaker. Tanner noted that Federal Rule of Evidence 606(b) prohibited such an inquiry, but did not preclude observations of third parties or other objectively verifiable evidence of mental impairment in the jury room. A similar rale protects the mental processes of judges. See Fayerweather v. Ritch, 195 U.S. 276, 307, 25 S.Ct. 58, 49 L.Ed. 193 (1904); Washington v. Strickland, 693 F.2d 1243, 1262-63 (5th Cir. Unit B .1982), rev’d on other grounds, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). When the inquiry is limited to the judge’s impairment while on the bench, it’s at least theoretically possible that objective evidence can provide an answer; for example, the judge staggered to the bench, his speech *964was slurred, his cheeks were flushed and his eyes were red.
But how does one conduct that inquiry into conduct occurring when the judge is not on the bench? Let’s say Summerlin is able to show that. Judge Marquardt smoked marijuana Saturday night and Sunday afternoon of the weekend when he said he was thinking about what sentence to impose. What then? Presumably Judge Marquardt did not spend every minute that weekend pondering Summerlin’s fate. How would a trier of fact be able to determine whether Judge Marquardt did his deliberating only while sober or also while under the influence of marijuana? 8 Isn’t this precisely the kind of inquiry that the rule against looking into the mental processes of the judge is meant to preclude?
Judge Marquardt spent two decades on the bench. Except for the two incidents involving marijuana, he had an unblemished judicial record, see In re Marquardt, 161 Ariz. 206, 778 P.2d 241, 247 (Ariz.1989) (in banc); he “served with distinction,” id. at 242; he was affirmed over ninety percent of the time (considerably better than we, I might note), id. at 257 (Claborne, J., concurring). “A review of the written criminal appeals reflects sentences that were firm, and which clearly protected society and the victim. They were also just. His civil appeals reflected knowledge of the law and reasoned deliberation and fairness.” Id. Judge C. Kimball Rose, the presiding judge of the court on which Judge Marquardt sat, stated that he was not aware of any situation where Judge Marquardt handled his cases inappropriately. See Probation Report of Philip W. Marquardt at 6 (Sept. 18, 1991). Nothing Summerlin has presented, and nothing the majority says in its opinion, suggests even remotely that Judge Marquardt’s private problem had any effect on his handling of Summerlin’s case (or any other case). The majority’s conclusion that Summerlin’s lawyers are entitled to go on a fishing expedition through Judge Marquardt’s private life is a tragedy for Marquardt and a disaster for the administration of justice in the nine western states.
I soberly dissent.

. Petitioner in his brief does cite what he claims are instances of confusion on the trial judge's part, but none of them is terribly persuasive. See Appellant's Brief at 37-41. At most, they seem to be the kind of slips of the tongue, misunderstandings or transcription errors that one finds in any trial transcript.


. Pleas of addiction are quite common in seeking leniency from a sentencing court. Without being unduly skeptical, I note that we have only Judge Marquardt’s word for it; Summerlin did not introduce expert evidence supporting Judge Marquardl's claim of addiction. We don't even have a sworn statement from Judge Marquardt himself, only his probation officer’s characterization of Judge Marquardt’s unsworn oral statements.
While I would be prepared to believe an expert if he testified that Judge Marquardt was addicted — or perhaps even Judge Mar-quardt himself — the factual showing here seems to consist of nothing one might consider admissible evidence. If we're going to accept a hearsay report of Judge Marquardt’s unsworn statement that he was addicted to marijuana, why don't we also accept another *959hearsay report of his unsworn statement that he was never intoxicated while on the bench or while otherwise performing his judicial duties? See Glen Creno, Marquardt Says Dnig Use Never Affected Work as Judge, Phoenix Gazette, June 8, 1991, at B1 ("I’ve never been on the bench impaired ... I never was on the job under the influence of a drug.”). It seems strange that the State of Arizona, which was Judge Marquardt’s adversary in the case where he is supposed to have made his claim of addiction, gets stuck with what is essentially a finding that he was addicted, where that finding is not even supported by admissible evidence.


. Strictly speaking, Prozac and similar drugs are designed to affect only the mood, not the mental processes of the patient. See Eli Lilly & Co., Prozac, in Physicians' Desk Reference 1127 (55th ed.2001). But, as we know, moods often affect mental processes.


. This figure includes 313 federal circuit, district and magistrate judges, and 3,753 state court judges (not including judges from Guam, the Northern Mariana Islands or tribal courts). Yet the number is no doubt much larger, because this figure represents only those judges now involved in the administration of the criminal laws. The majority's reasoning would extend the population to include those judges who have imposed criminal punishment in the past 20 or 30 years, but are no longer on the bench.


. That seems to have been Judge Marquardt's situation, at least according to his account of the matter. He apparently started out as an alcoholic but eventually managed to substitute marijuana addiction for alcoholism. See Probation Report of Philip W. Marquardt at 5 (Sept. 18, 1991).


. In California alone there were 11 state judges disciplined for substance abuse, alco-hoi abuse or other mental incapacity for the ten-year period 1990-2000. See California Comm'n on Judicial Performance, Annual Reports 1990-2000. While figures are not available for all the states in our circuit, adding Arizona and Washington doubles the figure to 22. If we were to roll the numbers back to the date of Summerlin’s trial, the number might double yet again. If each of those judges had, say, 1,000 criminal cases during his career, we’re talking some real numbers.


. Indeed, why limit it to those who can afford to hire investigators and conduct Internet searches? If mental impairment — without any indication that it has impaired the judge’s performance in any way — becomes a basis for setting aside criminal (and what about civil?) judgments, then judges should not be able to play cat and mouse with the litigants by hiding behind a screen of privacy. Just as we are now required to file financial disclosure forms (to guard against corruption), so should we be required to file mental disclosure forms, listing all illnesses, drugs, alcohol, medical procedures and other factors that might bear on our lucidity. Welcome to the fishbowl.


. Indeed, even if Judge Marquardt did think about Summerlin under the influence of marijuana, it's not clear why this would taint his decision. Does having a fleeting thought on a subject while intoxicated then vitiate all of the judge’s sober deliberations? Or is the test whether the judge actually made up his mind while under the influence? How would one know?